UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7239


OLANDER R. BYNUM,

                     Plaintiff - Appellant,

              v.

TIMOTHY K. SPENCER,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:19-ct-03322-FL)


Submitted: February 23, 2021                                  Decided: February 26, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Olander R. Bynum, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olander R. Bynum appeals the district court’s order dismissing his 42 U.S.C. § 1983

action as duplicative and, therefore, frivolous, pursuant to 28 U.S.C. § 1915(e). On appeal,

we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

Because Bynum’s informal brief does not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2